Citation Nr: 1713588	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  11-32 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for duodenal ulcer and status post agronomy and pyloroplasty with gastroesophageal reflux disease (GERD) prior to June 17, 2009.

2. Entitlement to a rating in excess of 30 percent for duodenal ulcer and status post agronomy and pyloroplasty with GERD from June 17, 2009 to December 4, 2014.

3. Entitlement to a rating in excess of 60 percent for duodenal ulcer and status post agronomy and pyloroplasty with GERD from December 4, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, the Board remanded this matter for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.

By way of history, the Veteran filed his claim for a compensable rating for duodenal ulcer post-agronomy and pyloroplasty with GERD in June 2009.  A July 2009 rating decision increased the Veteran's rating to 10 percent effective May 28, 2009.  A January 2015 rating decision increased the Veteran's rating to 30 percent effective June 17, 2009 and 60 percent effective December 4, 2014.  The Veteran contended that he was entitled to a 60 percent rating prior to December 4, 2014.


FINDINGS OF FACT

1. Prior to June 17, 2009, the Veteran's duodenal ulcer post-agronomy and pyloroplasty with GERD manifested persistent pyrosis, but did not manifest persistently recurrent epigastric distress with dysphagia, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

2. From June 17, 2009 to December 4, 2014, the Veteran's duodenal ulcer post-agronomy and pyloroplasty with GERD manifested a combination of symptoms productive of severe impairment of health.

3.  For the entire increased rating period from July 24, 2007, the Veteran's gastrointestinal disabilities have not more closely approximated symptoms of a pronounced ulcer that is totally incapacitating.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for duodenal ulcer and status post agronomy and pyloroplasty with GERD prior to June 17, 2009 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114 (2016), Diagnostic Code 7346.

2. The criteria for a 60 percent evaluation for duodenal ulcer and status post agronomy and pyloroplasty with GERD from June 17, 2009 to December 4, 2014 have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, Diagnostic Code 7346.

3.  The criteria for a disability rating in excess of 60 percent for duodenal ulcer and status post agronomy and pyloroplasty with GERD have not been met or more nearly approximated for any part of the increased rating period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Codes 7304 to 7306, 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and SSA records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in July 2013.

The Veteran was also provided with VA examinations in June 2009 and December 2014 (the reports of which have been associated with the claims file).  The Board notes that the Veteran challenged the adequacy of the latter examination, claiming that the examination "failed to discuss evidence of record and place [the Veteran's] disorder in the historical context of the evidence, in other words, the examiner did not provide an analysis of the evidence prior to the date of the examination."  The Veteran requested an independent medical opinion.  See 38 C.F.R. § 20.901(d) (independent medical expert (IME) opinions).  

The Board does not find that there is good cause for procuring an IME opinion.  There is no issue of such medical complexity or controversy as would warrant such opinion.  Specifically, despite the Veteran's contentions, the examination is more than adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner reviewed the Veteran's claims file, noted previous stomach and duodenal conditions, reported the Veteran's history and symptoms, and noted previous diagnostic procedures and laboratory testing.  Next, an adequate examination requires that the examiner be fully cognizant of the Veteran's past medical history; it does not require the examiner to discuss or analyze all evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Finally, the Veteran has not alleged with specificity why the examiner's understanding of the Veteran's medical history was insufficient.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Legal Criteria

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's duodenal ulcer post-agronomy and pyloroplasty with GERD is rated under Diagnostic Code 7346.  Under Diagnostic Code 7346, a 10 percent rating is assignable when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is assignable for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Finally, a 60 percent rating is assignable for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.




Factual Background

VA treatment records from June 2008 to June 2009 document symptoms of GERD controlled by multiple medications, complaints of nausea.  The Veteran frequently denied dysphagia, melena, diarrhea, and vomiting.

The Veteran underwent a VA examination in June 2009.  The examiner noted a progressive worsening of digestive symptoms with mild to severe effects on daily activities.  The examiner noted symptoms of gnawing or burning pain, belching, and nausea daily, vomiting several times a week, episodic diarrhea with more than 12 attacks per week, and substernal pain.

In November 2009, the Veteran was hospitalized after reporting four to five days of nausea, vomiting, hematemesis, diarrhea, burning pain, and weight loss.  The records listed morphine withdrawal as a possible cause.  The Veteran was discharged once his hematemesis had resolved and his other symptoms decreased. 

In a July 2013 hearing, the Veteran reported daily burning substernal pain, belching, nausea, vomiting, and reflux.  The Veteran stated that he had experienced dumping syndrome since 1978 about three to four times a year with episodes of varying length.  The Veteran also stated that he was experiencing more flare-ups and often needed to be near a bathroom within 15 minutes of eating.

Medical records from late 2009 to late 2014 continued to note symptoms of nausea, vomiting, chronic diarrhea, and dumping syndrome.  In addition, the records showed a mid-2013 diagnosis of iron deficiency anemia secondary to dumping syndrome.

The Veteran underwent another VA examination in December 2014.  The examiner indicated recurring episodes of both severe and not severe symptoms.  The examiner noted symptoms of dysphagia, pyrosis, reflux, substernal pain, anemia, nausea, incapacitating episodes, sleep disturbance, and severe postgasterectomy syndrome.  The examiner stated that the Veteran could work in a sedentary environment with the understanding that the Veteran would need frequent bathroom breaks and about two days off from work a week due to increased pain and nausea.

Rating in Excess of 10 Percent Prior to June 17, 2009

The Veteran is not entitled to a rating of 30 percent prior to June 17, 2009.  Medical records from this period reflect pyrosis controlled by medications.  However, the record does not show complaints of or treatment for dysphagia accompanied by substernal or arm or shoulder pain.  As such, the Veteran does not qualify for a 30 percent rating.

Neither is the Veteran entitled to a rating of 60 percent.  Although the record reflects complaints of nausea and pyrosis, the record is silent for hematemesis or melena with moderate anemia.  Consideration has been given to the Veteran's claim of experiencing dumping syndrome continuously since 1978.  However, the record does not reflect findings or complaints of dumping syndrome for this period.  The Veteran's description of the timing of his symptoms is too vague to ascertain within this period.  Accordingly, there are no listed symptoms or a combination of other symptoms indicative of severe impairment of health that entitle the Veteran to a 60 percent rating for this period.

Rating in Excess of 30 Percent from June 17, 2009 to December 14, 2014

The Veteran is entitled to a 60 percent rating for this period.  The record reflects a combination of symptoms productive of severe impairment of health.  The June 2009 VA examination identified symptomology that had a severe effect on daily activities, including nausea, vomiting, and diarrhea.  The Veteran's symptoms of hematemesis, vomiting, and diarrhea resulting in hospitalization in November 2009 are also attributable to his service-connected disability.  It is true that there was some suggestion that associated morphine withdrawal with his November 2009.  No definitive conclusion was made.  Moreover, the medical records do not distinguish symptoms attributable to morphine withdrawal and the Veteran's disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

In addition, continued reports of symptomology following the Veteran's hospitalization and a diagnosis of anemia connected to dumping syndrome are persuasive evidence of severe impairment.  The Board also finds that the Veteran's testimony concerning persistent dumping syndrome and its effects is competent and credible with respect to this period, as it is consistent with the medical findings of record.  As such, the record demonstrates a combination of symptoms productive of severe impairment.  Accordingly, the Veteran is entitled to a rating of 60 percent for this period.

Rating Greater than 60 Percent

Ratings in excess of 60 percent are not available under Diagnostic Code 7346.  It is also the maximum rating under Diagnostic Codes 7304 (gastric ulcer) and 7305 (duodenal ulcer).  Therefore, the Board finds that an increased rating in excess of 60 percent for the Veteran's service-connected gastrointestinal disabilities are not warranted under these Diagnostic Codes.

Consideration has been given as to whether the Veteran's disability would warrant a higher rating under any other relevant diagnostic code, including Diagnostic Code 7306 (which provides a higher 100 percent disability rating).  However, the Board finds that the service-connected gastrointestinal disabilities have not more nearly approximated symptoms of pronounced impairment with periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or hematemesis, and weight loss and which are totally incapacitating so as to warrant a 100 percent rating.  To the contrary, the 2014 examiner clearly stated that the Veteran could work in a sedentary environment with the understanding that the Veteran would need frequent bathroom breaks and about two days off from work a week due to increased pain and nausea.

Extraschedular Rating

The Board has considered whether the Veteran's duodenal ulcer post-agronomy and pyloroplasty with GERD should be referred for extraschedular consideration.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomology pertaining to his service-connected disability.  As the rating criteria specifically contemplate the Veteran's symptomology, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  See 11 Vet. App. 181.
                    
TDIU

Under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not contended that he has been unemployed due to his service-connected duodenal ulcer post-agronomy and pyloroplasty with GERD.  Instead, he stated that he stopped working due to asthma.  The issue of TDIU is not before the Board.


	(ORDER ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 10 percent for duodenal ulcer and status post agronomy and pyloroplasty with GERD prior to June 17, 2009 is denied.

Entitlement to a rating in excess of 30 percent for duodenal ulcer and status post agronomy and pyloroplasty with GERD from June 17, 2009 to December 4, 2014 is granted.

Entitlement to a rating in excess of 60 percent for duodenal ulcer and status post agronomy and pyloroplasty with GERD is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


